Hon. Anthony G. Maccarini County Attorney, Putnam County
This is in reply to your letter of July 26, 1979 in which you seek this office's opinion as to the term of office of the person elected to the office of coroner in this November's election. You state that a vacancy has occurred in this office during a three-year term whch was to expire on December 31, 1980.
The method of filling a vacancy is set forth in County Law § 400
which provides as follows:
  "1. Elective. There shall be elected a sheriff, county clerk, district attorney and county treasurer. Except in the county of Lewis, coroners shall continue to be elected as now provided by law until the office is abolished or the number is increased or diminished pursuant to the provisions of this chapter. The term of office of each such officer shall continue to be three years from and including the first day of January next succeeding his election." (Emphasis supplied.)
The Attorney General has in the past considered similar questions (1964 Op Atty Gen 66, 1959 Op Atty Gen 242 and 1946 Op Atty Gen 74), and it was the opinion then that the person elected at the next general election to fill a vacancy in an elective county office is elected for a full term.
It is the opinion of this office that the successful candidate in the November election for county coroner will be elected to a full term of office.